DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Word limit is exceeded (173 words).
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
Claim 1, line 14, change: “in the first cavity and 
Claim 20, line 4, change: “the tip, and the securing step includes…”
Appropriate correction is required.


Allowable Subject Matter
	The closest prior art of record is: Viens et al. (US 2013/0039774 A1), Helder et al. (U.S. 7,189,064), Violette et al. (U.S. 5,129,787), Klinetob et al. (US 2016/0333710 A1), and Schwarz et al. (US 2016/0305443).
Regarding claim 1, Viens et al. fails to disclose or suggest of a structural core including a first core member and a second core member wherein the first core member is positioned in a first cavity at an opposite side of a rib of a pressure or suction side sheath and wherein the second core member is positioned in a second cavity on an opposite side of the rib and wherein the rib extends spanwise between the base and the tip.  As shown in Figs. 3-6 of Viens et al., the structural core (36) does not have a first and a second core member positioned in a first or second cavity of a rib of a pressure or suction side sheath, wherein the first core member and the second core member are interconnected by a root of the blade.  In Fig. 5 and Fig. 6, there is one portion (i.e. one core member spanning between the leading and trailing edges that is not partitioned) of the structural core (36) between the pressure and suction sides sheaths (16A, 16B, respectively).  Further, the core member portion is not positioned in the recesses (i.e., cavities) within the inner surfaces of the sheaths created by ribs 40 shown in Fig. 5 or Fig. 6.  
Helder et al. discloses of ribs 133 in Fig. 4 and 5 of a suction side sheath 126, but Helder et al. fails to disclose or suggest of a structural core in between the sheaths (126, 128).  In Fig. 10, core members 332 are disclosed, but the core members 332 are not each positioned in a first or second cavity since the sheaths (326, 324) do not have a first or second cavity created by a rib.  
Violette et al. discloses of a core structure (30) in a cavity enclosed by sheaths (22, 24) as shown in Fig. 1 and Fig. 3.  However, the pressure or suction side sheaths (22, 24) do not disclose of a rib and a first and second cavity formed by the rib.  There is only one hollow cavity within the airfoil disclosed.  
Klinetob et al. discloses of a structural core (70) and sheaths (66, 72) as shown in Fig. 2, but fails to disclose or suggest wherein the structural core includes a root interconnecting the first and second core members.
Schwarz et al. fails to disclose of a structural core that includes a root interconnecting the first and second core members in first cavity and second cavity, respectively.  Schwarz et al. discloses in [0034] that porous material can be placed between individual reinforcement ribs and that the mounting ribs (78A and 78B) shown in Fig. 3 separate the recess into a forward portion and an aft portion and therein separates the porous material (i.e., core).  Therein, as shown in Fig. 3, the core (i.e., the porous material 92) does not have a root proximate mounting support (70) that interconnects a portion of the core material to the left of the central rib (78A or 78B) and a portion of the core material to the right of the central rib, since the rib separates the core portions.  
	Claims 2-20 are allowable, as they are dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/26/2022